Title: To Thomas Jefferson from William Henry Harrison, 5 July 1806
From: Harrison, William Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Vincennes 5th. July 1806
                        
                        I received a few weeks ago from the Secretary of State the new Commission with which you have been pleased to
                            honor me and I beg you to receive my warmest thanks for this additional proof of your confidence and friendship—The
                            emoluments of my office afford me a decent Support and will I hope from henceforth enable me to lay up a small fund for
                            the education of my children—I have hitherto found however that my nursery fills much faster than my Strong box and if
                            our future progress in this way is as great as it has been and our Government should adopt the Roman policy of bestowing
                            rewards on those who contribute most to the population of the Country I do not despair of obtaining the Highest premium.
                        I have taken the liberty to enclose herewith a paragraph from the Farmers library the Vehicle of the abuse
                            which a certain Isaac Darneille has poured upon me for many months past under the signature of Decius and which I beleive was forwarded to you Subscribed with his own
                            name—This recantation was not extorted by the dread of powder and ball or steel—Arguments which I have long declined the
                            use of in private quarrels but from the dread of the indignation of 12 of the Citizens of Kentucky who were about to
                            decide upon the merits of his accusations—
                        I am sorry to inform you that the Indians on the Illinois River and the neighbourhood of the Lakes discover a
                            good deal of that kind of restlessness & Jealousy which usually precede a rupture and if the information I have just
                            received be correct there is a probability that we shall shortly receive some pretty strong manifestations of the enmity
                            of the Sacs and Kickapoos
                        An elderly Squaw who resides at the principal Wea
                            Village about 50 miles from this place has communicated to me through a trader of unquestionable veracity that about 10
                            days ago a Kickapoo arrived in their village with a war belt inviting the Weas to join his nation and the Sacs in a war
                            against the United States. The belt and speech were delivered as the Squaw says to the Wea chief—She further said that
                            she had conversed with the bearer of the belt & demanded the
                            reason which induced the Kickapoos to go to war with the Americans who were strong enough to distroy all the Indians in a
                            very short time—He answered that all this was well understood but that they had received so many injuries from the
                            Americans that they were determined to perish to a man rather than not revenge them—   I do not believe this tale altho I
                            think it highly probable that some part of the Convesation passed between the Kickapoo & the Squaw—I have the highest
                            confidence in the Wea chief—I know he has a warm friendship for me & I am sure he would have communicated the
                            proposition which the Kickapoos are said to have made to him if there was really any such made—The affair however deserves attention & I shall take care to have it properly
                            investigated—The result of my enquiry shall be communicated to the Secretary of War by the next mail—
                        In a letter which I did myself the honor to write to you some time in the last Summer I took the liberty to
                            request the Appointment of Judge of this Territory if a vacancy should occur for my brother in law Mr Coupland whose
                            embarrassed Circumstances would have been much releived by such an Appointment—If however Mr Coupland should not be
                            deemed a proper person or should decline the office I beg leave to Solicit it for my friend Mr Parke our Delegate to
                            Congress who is also the Attorney General of the Territory & who unites all the qualifications requisite for such an appointment & I beleive that he would be more acceptable
                            to the people of the Territory as a Judge than any other who could be appointed 
                  I have the Honor to be Dear Sir your
                            faithful & obliged Huml Servt.
                        
                            Willm. Henry Harrison
                            
                        
                    